TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00449-CV



                   McLane Company, Inc. and David Fuentes, Appellants

                                                 v.

                          Ericka Huerta and Erin Chavez, Appellees


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
        NO. C-1-PB-14-000627, HONORABLE GUY S. HERMAN, JUDGE PRESIDING




                                      NO. 03-14-00481-CV



                       In re McLane Company, Inc. and David Fuentes


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION

PER CURIAM

               McClane Company, Inc. and David Fuentes have filed an unopposed motion to

consolidate their interlocutory appeal (No. 03-14-00449-CV) into their petition for writ of mandamus

(No. 03-14-00481-CV). The Court grants the motion by McLane and Fuentes and consolidates

the appeal with the mandamus petition. The issues, records, and documents filed in cause number
03-14-00449-CV are consolidated into cause number 03-14-00481-CV. The consolidated case shall

proceed under cause number 03-14-00481-CV, and cause number 03-14-00449-CV is dismissed.

              Ericka Huerta and Erin Chavez may file a brief responding to the mandamus petition

of McLane and Fuentes by August 18, 2014. Aside from that deadline, briefing will proceed in

accordance with Texas Rules of Appellate Procedure 52.4, 52.5.



Before Chief Justice Jones, Justices Rose and Goodwin

03-14-00449-CV       Dismissed

03-14-00481-CV       Consolidated

Filed: August 7, 2014




                                              2